Citation Nr: 1622779	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed as a sinus condition to include drainage.

2.  Entitlement to service connection for a gastrointestinal disability. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

7.  Entitlement to an initial compensable rating for migraine headaches.
REPRESENTATION

Veteran represented by:	S.F. Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1973 to February 1977. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Decision Review Officer in January 2014 and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2015.  Transcripts of the hearings are of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

At the Veteran's January 2014 DRO hearing, he testified that he was treated by Dr. Donna Delfin and Dr. Newea.  He testified that Dr. Newea is a urologist who treated him for prostate and bladder problems.  These records are not contained in the claims file.  On remand, the AOJ should request the Veteran complete an authorization to release these records to the VA, as well as any other outstanding records, and these records should be requested by the AOJ.  Additionally, as records from Dermatology Ltd. submitted by the Veteran are illegible, he should be asked to complete a release for these records on remand.

The Veteran contends that while in service, he was exposed to JP4, JP5, hydraulic fluids, which are cancer causing agents, and cleaning solvents.  At the January 2015 Board hearing, the Veteran testified that he worked as a jet engine mechanic.  Specifically, he worked on helicopters without protective equipment and he contended he had direct contact with fuel, oil, and lubricants from the aircraft.  The Veteran's DD Form 214 confirms the Veteran's MOS was helicopter power plants mechanic.  Accordingly, the Board concedes exposure to fuel and other chemicals consistent with his duties in service. 

Post-service private treatment records show colon carcinoma in June 2005, hemorrhoids in July 2007, a perirectal abscess in February 2009, abdominal complaints which were thought to be peptic in origin in November 2009, a history of Muir-Torre syndrome, and chronic diarrhea in May 2012 due to colon resection.  The Veteran has not had a VA examination to address his gastrointestinal conditions, to include colon cancer.  A VA examination is warranted to determine whether any gastrointestinal condition, to include colon cancer, is related to service, to include exposure to fuel and other chemicals he came into contact with while performing the duties of a helicopter power plants mechanic therein.

Regarding the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities, the Veteran contended these conditions were caused by his exposure to fuel samples and cleaning solvents in service.  See January 2014 DRO Hearing.  He also contended that his neuropathy is secondary to chemotherapy used to treat his colon cancer.  See January 2015 Board Hearing.  Post-service private treatment records show treatment for peripheral neuropathy from January 2006 to April 2011.  A January 2006 private treatment record noted numbness of the lower extremities from chemotherapy and a May 2010 private treatment record noted grade 1 peripheral neuropathy secondary to Oxaliplatin.  At the January 2015 Board hearing, the Veteran testified that he had numbness in his fingers and toes and that it causes him to drops things.  The Veteran has not had a VA examination to address his peripheral neuropathy.  A VA examination is warranted to determine whether peripheral neuropathy of his extremities is related to service, to include exposure to fuel and other chemicals he came into contact with while performing the duties of a helicopter power plants mechanic therein.  The examiner should also address whether the Veteran's peripheral neuropathy is secondary to chemotherapy used to treat his colon cancer.

During the January 2015 Board hearing, the Veteran testified that his headaches were "debilitating at times," reflecting a potential worsening of his disability since he was last examined in January 2013.  Accordingly, an updated VA examination is necessary on remand.

Regarding sinusitis, the February 2013 VA examiner indicated in the beginning of the examination report that the Veteran was first diagnosed with "chronic sinusitis" in August 1975.  However, he ultimately rendered a negative nexus opinion, noting that sinusitis was documented twice in service but that sinuses were "normal" at separation.  The Board finds the explanation for the negative opinion inadequate, as a normal finding at separation is not fatal to the claim, especially with in-service treatment of sinusitis.  Moreover, the examiner's comment that many people develop sinus problems without exposure to military hazards does not adequately address the Veteran's contention in this regard.  Accordingly, an addendum opinion is necessary.

The Veteran should also be given the opportunity to submit lay statements from himself and from other individuals.


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance form the Veteran, obtain all outstanding private treatment records, to include:
(a) records from Drs. Delfin and Newea;
(b) all records from Dermatology Ltd (the copies received by VA are illegible); and
(c) any updated records from Drs. Dallara, Solan and Broyles, Delaware County Surgical Associates and Hematology Oncology Associates.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his headaches and his in-service and post-service symptoms of sinusitis, gastrointestinal condition(s), to include colon cancer; and peripheral neuropathy of the upper and lower extremities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any  outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his gastrointestinal condition(s), to include colon cancer.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should address the following:

(a)  Identify all gastrointestinal disabilities, to include colon cancer.

(b) For each disability so identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is etiologically related to or service, to include as a result of conceded exposure to fuel and other chemicals consistent with his work as a helicopter power plants mechanic therein. 

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his peripheral neuropathy of the upper and lower extremities.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should address the following:

(a)  Identify or rule out a nerve disability of the upper and lower extremities.

(b) For each disability so identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability: 

(1) had its onset in or is etiologically related to or service, to include as a result of conceded exposure to fuel and other chemicals consistent with his work as a helicopter power plants mechanic therein; 
(2) was caused by chemotherapy used to treat his colon cancer; or 

(3) was aggravated (chronically worsened beyond the normal progression of the disease) by chemotherapy used to treat his colon cancer.

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

5.  Then obtain an addendum opinion from an examiner other than the February 2013 VA examiner as to the etiology of the Veteran's sinusitis.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had its onset in or is etiologically related to or service, to include as a result of the June 1975 X-ray revealing sinusitis, the August 1975 and January 1976 diagnosis of sinusitis, and/or conceded exposure to fuel and other chemicals consistent with his work as a helicopter power plants mechanic therein.

A complete rationale must be provided for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

6.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his headaches.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

7.  Then, after taking any additional development deemed necessary, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2015).

